Appeal from order entered November 14, 1962, unanimously dismissed, without costs of this appeal to any party. Memorandum: No appeal lies from this order rendered upon a default. (See Civ. Prac. Act, § 557; Consumers Inds. v. ABC Insulation Co., 285 App. Div. 1176.) Order entered November 27, 1962, unanimously reversed, without costs of this appeal to any *796party, and motion granted, without costs. Memorandum: On' the papers presented, in the exercise of reasonable discretion the motion should have been granted. Appeal from order entered January 2, 1963, unanimously dismissed, without costs, as academic, (Appeal from order of Erie Special Term granting defendant’s motion to dismiss the action for failure to diligently prosecute the same; also appeal from order denying plaintiffs’ motion to set aside above order and denying leave to serve complaint; also appeal from order denying plaintiffs’ motion to set aside the above two orders.) Present — Williams, P. J., Bastow, Goldman and MeClusky, JJ.